—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Doyle, J.), entered January 28, 1997, which, upon an order granting the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d), dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff Linda Bauer claims that she was injured in an automobile accident which occurred on May 21, 1992. In support of her motion for summary judgment, the defendant made *538a prima facie showing that the plaintiff was not seriously injured within the meaning of Insurance Law § 5102 (d). The plaintiffs’ submissions which, in relevant part, included unsworn medical reports relating to examinations which had occurred several years prior to the date of the defendant’s motion, were insufficient to raise any triable issue of fact in this respect (see generally, Grasso v Angerami, 79 NY2d 813; Schultz v Von Voight, 216 AD2d 451, affd 86 NY2d 865; Philpotts v Petrovic, 160 AD2d 856). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.